

117 HR 4767 IH: Creating Opportunities to Advance Shoreline Treatments Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4767IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Flood Control Act of 1946 with respect to emergency streambank and shoreline protection, and for other purposes.1.Short titleThis Act may be cited as the Creating Opportunities to Advance Shoreline Treatments Act or the COAST Act.2.Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended by striking for flood control, not to exceed $25,000,000 per year, for the construction, repair, restoration, and modification of emergency streambank and shoreline protection works to prevent damage to highways, bridge approaches, and public works, churches, hospitals, schools, and other nonprofit public services, and inserting for flood control or erosion control, not to exceed $45,500,000 per year, for the construction, repair, restoration, and modification of emergency streambank and shoreline protection works to prevent damage to highways and other roadways, bridge approaches, public works, public recreational assets, public lands, and parks, churches, hospitals, schools, and other nonprofit public services,.